t c memo united_states tax_court steven matthew langley petitioner v commissioner of internal revenue respondent docket no filed date steven matthew langley pro_se lynne camillo and lynda b taylor for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this case is before the court on respondent's motion to dismiss for failure to state a claim and to impose a penalty under sec_6673 filed pursuant to rule and petitioner's motion for dismissal for lack of jurisdiction petitioner resided in phoenix arizona at the time that his petition was filed with the court respondent's notices of deficiency by statutory notices dated date respondent determined deficiencies in and additions to petitioner's federal income taxes as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure --- big_number dollar_figure big_number big_number --- the deficiencies in income taxes are based on respondent's determination that during the taxable years in issue petitioner received the following amounts of unreported income income wages --- --- --- dollar_figure schedule c dollar_figure dollar_figure dollar_figure big_number interest --- the deficiencies include self-employment taxes and for the taxable years and the deduction authorized by sec_164 for one-half of such taxes the deficiency for does not take into account income_tax withheld from petitioner's wages sec_6211 b the additions to tax under sec_6651 are based on respondent's determination that petitioner's failure_to_file timely income_tax returns for the taxable years in issue was not due to reasonable_cause finally the additions to tax under sec_6654 are based on respondent's determination that petitioner failed to pay the requisite estimated income_tax for the taxable years in issue petitioner's petition petitioner filed a petition for redetermination on date the petition admits that all monies paid to me have been wages and alleges that only income is taxable not wages or salaries the petition also alleges as follows there is not enough pages to submit all the u s court cases to prove that income is taxable and wages are not tax on wages are volentary sic i do not wish to participate respondent's rule motion and subsequent developments as indicated respondent filed a motion to dismiss for failure to state a claim and to impose a penalty under sec_6673 on date respondent's motion concludes as follows petitioner filed this petition as a protest to paying income taxes such an action falls within the conduct proscribed by sec_6673 on date shortly after respondent filed her motion to dismiss the court issued an order calendaring respondent's motion for hearing and also directing petitioner to file a proper amended petition in accordance with the requirements of rule specifically the court directed petitioner to file by date an amended petition setting forth with specificity each error allegedly made by respondent in the determination of the deficiencies and separate statements of every fact upon which the assignments of error are based petitioner failed to respond to the court's order to file an amended petition however on date petitioner filed his motion for dismissal for lack of jurisdiction in his motion petitioner continues to argue that compensation is not taxable in addition petitioner alleges in his motion inter alia that petitioner is not a taxpayer within the purview of the internal_revenue_code that petitioner is not located in any area of jurisdiction subject_to the united_states congress and that the united_states government is a foreign_corporation with respect to the states petitioner's motion concludes in part as follows unless this court can clearly state that the several states united have been overthrown and conquered by congress this court is without jurisdiction relating to matters outside its venue a hearing was held in this case in washington d c on date counsel for respondent appeared at the hearing and presented argument on the pending motions petitioner did not appear at the hearing nor did petitioner file a statement with the court pursuant to rule c discussion rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted we may grant such a motion when it appears beyond doubt that the party's adversary can prove no set of facts in support of a claim which would entitle him or her to relief 355_us_41 677_f2d_676 8th cir rule b requires that a petition filed in this court contain clear and concise assignments of each and every error which the taxpayer alleges to have been committed by the commissioner in the determination of the deficiencies and the additions to tax in dispute rule b further requires that the petition contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error see 78_tc_646 the failure of in its order dated date the court reminded the parties of the applicability of rule c which provides for the submission of a written_statement in lieu of or in addition to attendance at the hearing a petition to conform with the requirements set forth in rule may be grounds for dismissal rule sec_34 b in general the determinations made by the commissioner in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 503_us_79 290_us_111 moreover any issue not raised in the pleadings is deemed to be conceded rule b jarvis v commissioner supra pincite n 73_tc_736 the petition filed in this case does not satisfy the requirements of rule b and there is neither assignment of error nor allegation of fact in support of any justiciable claim rather there is nothing but tax_protester rhetoric and legalistic gibberish see 82_tc_403 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir further petitioner did not file an amended petition much less a proper amended petition as directed by the court in its order dated date rather he filed yet another document replete with nothing other than additional tax_protester rhetoric we see no need to catalog petitioner's contentions and painstakingly address them we have dealt with many of them before e g devon v commissioner tcmemo_1995_206 moreover as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioner is a taxpayer and that compensation_for_personal_services is income e g 640_f2d_1014 9th cir compensation_for labor or services paid in the form of wages or salary has been universally held by the courts of this republic to be income subject_to the income_tax laws currently applicable see also sec_61 and defining gross_income to include compensation_for services gross_income derived from business and interest respectively because the petition fails to state a claim upon which relief can be granted we will grant so much of respondent's motion that moves to dismiss see 747_f2d_478 8th cir because there is no merit whatsoever in petitioner's motion for dismissal for lack of jurisdiction we will deny that motion we turn now to that part of respondent's motion that moves for an award of a penalty against petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the record in this case convinces us that petitioner was not interested in disputing the merits of either the deficiencies in income_tax or the additions to tax determined by respondent in the notices of deficiency rather the record demonstrates that petitioner regards this case as a vehicle to protest the tax laws of this country and espouse his own misguided views a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner's position as set forth in the petition and in the motion to dismiss for lack of jurisdiction consists solely of stale and time-worn tax_protester rhetoric based on well established law petitioner's position is frivolous and groundless we are also convinced that petitioner instituted and maintained this proceeding primarily if not exclusively for purposes of delay having to deal with this matter wasted the court's time as well as respondent's moreover taxpayers with genuine controversies were delayed in view of the foregoing we will exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure coleman v commissioner supra pincite crain v commissioner supra pincite8 coulter v commissioner 82_tc_580 abrams v commissioner supra pincite in order to reflect the foregoing an order of dismissal and decision will be entered
